Garnishment Under the Child Support Enforcement
   Act of Compensation Payable by the Department of
                   Veterans Affairs

Disability or other com pensation paid to a veteran by the Department o f Veterans Affairs is
  subject to garnishment under the Child Support Enforcem ent Act when, in ord er to
  receive such com pensation, the veteran has waived receipt o f all o f the military retired
  pay to which he or she w ould otherwise be entitled.

                                                                                    December 19, 1989

                  M e m o r a n d u m O p in io n   for t h e    G e n e r a l C o u n sel
                             D epartm ent      of    V e t e r a n s A f f a ir s


   This responds to your Department’s letter of December 14, 1988 to the
Attorney General,1 which has been referred to us pursuant to 28 C.F.R. §
0.25(a) for reply. You have asked for our advice whether disability or
other compensation paid to a veteran by the Department o f Veterans
Affairs (“DVA”) is subject to garnishment under the Child Support
Enforcement Act, 42 U.S.C. §§ 651-669, when, in order to receive such
compensation, the veteran has waived receipt of all o f the military retired
pay to which he or she would otherwise be entitled. For the reasons that
follow, we believe that disability or other compensation paid to a veteran
in such circumstances is subject to garnishment.

                                         I. Background

   Many veterans who are entitled to receive DVA compensation are also
entitled to military retired pay.2 In order to receive DVA compensation,
however, a veteran who is receiving retired pay must waive receipt o f “so
much of such person’s retired or retirement pay as is equal in amount to
such [DVA] pension or compensation.” 38 U.S.C. § 3105; see also id. §
3104 (prohibiting duplication o f benefits). As the Supreme Court recent­
ly observed, “waivers o f retirement pay are common” among veterans


  1Letter for the Attorney General, from Thomas K. Tumage, Administrator o f Veterans Affairs (D ec 14,
1988) ( “Tumage Letter”).
  2Of the “nearly 2 2 million veterans rated by the VA as having service-connected disabilities ... nearly
20 percent, some 435,000, are military retirees.” T\image Letter at 1.

                                                    381
who are entitled to receive DVA disability benefits, “ [b]ecause disability
benefits are exempt from federal, state and local taxation.” Mansell v.
Mansell, 490 U.S. 581, 583 (1989).
  The DVA’s general anti-garnishment statute provides in pertinent part:

            Payments o f benefits due or to become due under any law
         administered by the Veterans’ Administration shall not be
         assignable except to the extent specifically authorized by
         law, and such payments made to, or on account of, a bene­
         ficiary shall be exempt from taxation, shall be exempt from
         the claim o f creditors, and shall not be liable to attachment,
         levy, or seizure by or under any legal or equitable process
         whatever, either before or after receipt by the beneficiary.

38 U.S.C. § 3101(a). Thus, veterans’ benefits are generally not subject to
garnishment.
  In 1975, Congress passed the Child Support Enforcement Act, which
creates an exception to the anti-garnishment provisions o f 38 U.S.C. §
3101(a) for the purpose of enforcing veterans’ family support obligations.
Section 659 o f the Child Support Enforcement Act provides in part:

            Notwithstanding any other provision o f law (including
         section 407 o f this title), effective January 1, 1975, moneys
         (the entitlement to which is based upon remuneration for
         employment) due from, or payable by, the United States or
         the District o f Columbia (including any agency, subdivision,
         or instrumentality thereof) to any individual, including
         members o f the armed services, shall be subject, in like
         manner and to the same extent as if the United States or the
         District o f Columbia were a private person, to legal process
         brought for the enforcement, against such individual o f his
         legal obligations to provide child support or make alimony
         payments.

42 U.S.C. § 659(a).3
  Section 662(f)(2) o f the Act, however, exempts certain governmental
payments to veterans from garnishment for child support, including

         any payments by the [DVA] as compensation for a service-
         connected disability or death, except any compensation
         paid by the [DVA] to a former member of the Armed


  3 This provision “was intended to create a limited waiver o f sovereign immunity so that state courts
could issue valid orders directed against agencies o f the United States Government attaching funds in
the possession o f those agencies.” Rose v Rose, 481 U S. 619, 635 (1987).

                                                382
         Forces who is in receipt of retired or retainer pay i f such
         former member has waived a portion o f his retired pay in
          order to receive such compensation ....

Id. § 662(f)(2) (emphasis added). Thus, “any compensation” paid by the
DVA in cases where the recipient “is in receipt o f retired or retainer pay”
and has waived “a portion o f his retired pay in order to receive such com ­
pensation” is subject to garnishment for the purpose o f making child sup­
port or alimony payments.
   The DVA is o f the view that the plain language o f section 662(f)(2) pre­
cludes garnishment when a veteran has waived all o f his or her retired
pay in order to receive DVA compensation. In 1983, at the DVA’s request,
the Office o f Personnel Management (“OPM”) amended its regulation
interpreting 42 U.S.C. § 662(f)(2) to adopt the DVA’s construction o f the
statute. See 48 Fed. Reg. 26,279 (1983).4
   Courts have reached conflicting conclusions concerning the validity o f
the DVA’s interpretation o f 42 U.S.C. § 662(f)(2). Some courts have held
that a literal construction o f the statute supports the interpretation that
garnishment is not available when a veteran has waived all o f his or her
retired pay in order to receive DVA compensation. See, e.g., Sanchez
Dieppa v. Rodriguez Pereira, 580 F. Supp. 735 (D.P.R. 1984). Other courts
have held that this construction fosters anomalous results, and is incon­
sistent with Congress’ intent in enacting the statute. See, e.g., United
States v. Murray, 282 S.E.2d 372 (Ga. Ct. App. 1981).

                                         II. Discussion

   In our view, 42 U.S.C. § 662(f)(2) should be interpreted as permitting
garnishment o f DVA compensation even when a veteran has waived all of
his or her retired pay in order to receive such compensation. The statu­
tory language allows this construction without strain. Moreover,
Congress’ purpose in permitting garnishment of DVA compensation paid
in lieu o f retired pay is far better served by permitting such garnishment
regardless o f whether the DVA compensation exceeds the retired pay
entitlement.

 4As amended, the interpretive regulation provides-
      Any payments by the Veterans Administration as compensation for a service-connected
    disability or death, except any compensation paid by the Veterans Admimstration to a former
    member o f the Armed Forces who is in receipt o f retired or retainer pay if such former mem­
    ber has waived a portion o f his/her retired pay in order to receive such compensation. In this
    case, only that part o f the Veterans Administration payment which is in lieu o f the waived
    retired/retainer pay is subject to garnishment Payments o f disability compensation by the
     Veterans Administration to an individual whose entitlement to disability compensation
     is greater than his/her entitlement to retired pay, and who has waived all of his/her retired
     pay in favor of disability compensation, are not subject to garnishment or other attach­
     ment under this part
5 C.F.R. § 581.103(c)(4)(iv) (emphasis added).

                                                 383
    Section 662(f)(2) subjects DVA compensation to garnishment when “a
former member of the Armed Forces who is in receipt of retired or retain­
er pay ... has waived a portion o f his retired pay in order to receive such
compensation.” 42 U.S.C. § 662(f)(2) (emphasis added). In excluding dis­
ability compensation from garnishment whenever a veteran “has waived
all o f his/her retired pay in favor of disability compensation,” 5 C.F.R.
§ 581.103(c)(4)(iv) (emphasis added), OPM’s interpretive regulation tracks
a common definition o f the word “portion.”5However, we do not agree that
section 662(f)(2) “is sufficiently clear on its face to obviate the need for
statutory construction.” T\image Letter at 5. As used in the statute, a “por­
tion” could reasonably mean “any amount greater than zero.”
    The term is frequently used in this sense in other statutes. For exam­
ple, 18 U.S.C. § 648, which prescribes criminal penalties for embezzle­
ment, prohibits any “officer or other person charged by any Act of
Congress with the safe-keeping of the public moneys” from “loan[ing],
us[ing], or converging] to his own use ... any portion o f the public
moneys intrusted to him for safe-keeping.” Similarly, 18 U.S.C. § 653 pro­
hibits any “disbursing officer o f the United States” from, inter alia, “trans­
ferring], or apply[ing], any portion of the public money intrusted to him”
for “any purpose not prescribed by law.” Notwithstanding the use o f the
word “portion,” a defendant could not successfully defend a charge of
embezzlement on the grounds that he embezzled all, and not part, o f the
public money entrusted to him.6 Accordingly, we do not think that the use
o f the word “portion” in 42 U.S.C. § 662(f)(2) compels the DVA’s interpre­
tation o f the statute.7
    Because the language of the statute is not unambiguous, we turn to the
legislative history for guidance. See, e.g., Blum v. Stenson, 465 U.S. 886,
896 (1984); United States v. American Trucking Ass’ns, Inc., 310 U.S.
534, 543-44 (1940). Although that history is rather sparse, it is bereft of
any indication that Congress intended to exempt veterans from their sup­
port obligations if they waive all retired pay in favor o f DVA compensa­
tion. Rather, Congress’ principal purpose was to prevent federal civilian
and military employees from evading their support obligations by
augmenting the means by which those obligations can be enforced. In



   5See, e.g., Railroad Yardmasters of America v. Hams, 721 F2d 1332, 1346 n.l (D.C. Cir 1983) (Wald,
J , dissenting) ( “In usual parlance, portion means ‘a: a part o f a whole ... b: a limited amount or quanti­
ty ’ Webster’s Third New Int’l Dictionary 1768 (1976)." (ellipsis in original)).
   6See also 28 U.S.C. § 994(i)(2) (directing United States Sentencing Commission to prescribe sentenc­
ing guidelines providing a substantial term o f imprisonment for a defendant who “committed the offense
as part o f a pattern o f criminal conduct from which he derived a substantial portion o f his income ").
   7 Furthermore, the language o f the statute also fails to support the DVA’s argument that a veteran who
has waived all o f his or her retired or retainer pay is no longer “in receipt o r retired or retainer pay with­
in the meaning o f section 662(f)(2) Tumage Letter at 5. The words “in receipt o f retired or retainer pay”
in the statute merely recite the necessary predicate for a waiver, i e , no veteran can waive his or her
retired pay unless he or she is “in receipt” o f such pay

                                                    384
discussing the original 1975 legislation, the Senate Committee on Finance
commented on the garnishment provisions as follows:

          The Committee bill would specifically provide that the
       wages o f Federal employees, including military personnel,
       would be subject to garnishment in support and alimony
       cases. In addition, annuities and other payments under
       Federal programs in which entitlement is based on employ­
       ment would also be subject to attachment for support and
       alimony payments.

S. Rep. No. 1356, 93d Cong., 2d Sess.'54 (1974).
   Section 662(f)(2) was added to the Act as part o f a package of clarify­
ing amendments that were passed in 1977. The explanatory discussion of
the clarifying amendments states in part:

          Although the intent o f the Congress would appear to be
       clear from ... [the language in S. Rep. No. 1356, supra],
       questions as to the applicability o f the statute to social
       insurance and retirement statutes have arisen. Other ques­
       tions as to the kinds of remuneration which are covered by
       the statute ... have also been raised. To remove the possi­
       bility of confusion, the amendment adds a definition of
       “remuneration for employment” which covers compensa­
       tion paid or payable for personal services o f an individual,
       whether as wages, salary, commission, bonus, [or] pay ....
       It excludes any payment as compensation for death under
       any Federal program, any payment under any program
       established to provide “black lung” benefits, any payment
       by the [DVA] as pension, or any payment by the Veterans’
       Administration as compensation for service-connected dis­
       ability or death. Such exclusion, however, does not apply to
      any compensation paid by the [DVA] to aformer member
      of the armed forces who is in receipt of retired or retain­
      er pay i f such former member has waived a portion o f his
      retired pay in order to receive such compensation.

123 Cong. Rec. 12,913 (1977) (emphasis added).
  The purpose o f the 1977 amendments was thus to clarify which cate­
gories of payments were subject to garnishment and which were not, and
DVA compensation received in lieu o f retired pay was clearly one type o f
payment that Congress considered appropriate for garnishment.
Although Congress used the word “portion” in describing the effect o f
section 662(f)(2), there is nothing to indicate that Congress attached a
narrow meaning to its use in this context.
                                   385
   Indeed, the narrow interpretation adopted by the DVA does not ration­
ally advance any conceivable legislative purpose that Congress had in
permitting garnishment of benefits paid in lieu of retired pay.8 Congress
permitted garnishment in these circumstances because it recognized that
a veteran waiving retired pay to obtain DVA compensation is merely sub­
stituting one form o f income for another, and that the latter income
should thus be subject to garnishment to the same extent as the former.
In light o f this understanding, it should not be relevant how much of one’s
claim to retired pay one waives. There is therefore simply no logical rea­
son that a veteran who has waived 99% o f his retired pay in order to
receive DVA compensation should be subject to garnishment, while a vet­
eran who has waived 100% of his retired pay should not. This is particu­
larly so in light o f the fact that, because DVA compensation is not taxed,
the net after-tax income on a dollar-for-dollar basis of veterans whose
DVA compensation exceeds their waived retired pay is actually greater
than that o f veterans whose DVA compensation does not exceed their
waived retired pay.9
   In reaching this conclusion, w e recognize that, “[i]n analyzing whether
Congress has waived the immunity of the United States, we must construe
waivers strictly in favor of the sovereign and not enlarge the waiver,
‘“beyond what the language requires.’”” Library of Congress v. Shaw, 478
U.S. 310, 318 (1986) (citations omitted). However, this rule does not obvi­
ate the need to consider congressional intent when a statutory provision
admits o f conflicting interpretations, and Congress’ intent can be reason­
ably discerned. See, e.g., Berman v. Schweiker, 713 F.2d 1290, 1301 (7th
Cir. 1983) (“[W]here Congress by statute has waived sovereign immunity
and has demonstrated a clear legislative intent with respect to the broad
remedial purpose o f the Act, ... each section of the Act must be accorded
an interpretation that is consonant with the legislative purpose o f the


  8 The DVA offers no reason why Congress might have intended to exempt veterans who have waived
all o f their retired pay in order to receive disability benefits from the requirements o f the Child Support
Enforcement Act See Tumage Letter at 5 ( “F or whatever reason, Congress intended to prohibit garnish­
ment where retired pay is waived in toto . . ")
  9 Our conclusion is not in any way inconsistent with the congressional policy underlying the DVA’s anti-
gamishment statute, 38 U S C. § 3101(a). In Rose v Rose, 481 U S 619, 630-34 (1987), the Supreme Court
considered whether section 3101(a) preempted the jurisdiction o f a state court to hold a veteran in con­
tempt for failing to pay child support from his veterans’ benefits. In concluding that it did not, the Court
reasoned:
          Veterans’s disability benefits compensate for impaired earning capacity, and are intended
        to “provide reasonable and adequate compensation for disabled veterans and their fami­
        lie s ” ... Congress clearly intended veterans’ disability benefits to be used, in part, for the sup­
        port o f veterans’ dependents
Rose v Rose, 481 U.S. at 630-31 (citations and footnote omitted).
   Since the purpose o f DVA compensation is to provide for the security o f both veterans and their fami­
lies, the policy considerations underlying section 3101(a) would not be frustrated by construing section
662(f)(2) to permit the garnishment o f DVA compensation that is received in lieu o f retired pay, regard­
less o f whether the recipients have waived all o f their entitlement to retired pay in order to receive such
compensation.

                                                    386
entire Act.”). Here, consideration of the legislative history o f the Act and
the practical effect o f the DVA’s construction o f section 662(f)(2) per­
suades us that Congress did not intend to relieve veterans o f their support
obligations whenever their DVA compensation exceeds their retired pay.

                             III. Conclusion

   For the foregoing reasons, we conclude that 42 U.S.C. § 662(f)(2) should
be construed to permit the garnishment of DVA compensation received in
lieu of military retired pay even when a veteran has waived all of his or her
retired pay in order to receive such compensation. We further recommend
that 5 C.F.R. § 581.103(c)(4)(iv) be amended accordingly.

                                             JOHN O. McGINNIS
                                     Deputy Assistant Attorney General
                                          Office o f Legal Counsel




                                    387